Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER OF BLUE CALYPSO, INC. PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Quarterly Report on Form 10-Q of Blue Calypso, Inc. (the "Company") for the period endedMarch 31, 2016, as filed with the Securities and Exchange Commission (the "Report"), I, Chris Fameree, Chief Financial Officer of the Company, do hereby certify, pursuant to 18 U.S.C. Section 1350, that to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 16, 2016 By: /s/ Chris Fameree Chris Fameree Chief Financial Officer
